Exhibit 10.54
AMENDMENT AGREEMENT
This AMENDMENT AGREEMENT (the “Agreement”) dated as of this 26th day of April,
2006, by and among PENNICHUCK CORPORATION, a New Hampshire corporation with a
principal place of business at 25 Manchester Street, Merrimack, New Hampshire
03054 (“PC” or the “Borrower”), PENNICHUCK WATER WORKS, INC., a New Hampshire
corporation with a principal place of business at 25 Manchester Street,
Merrimack, New Hampshire 03054 (“PWW” or the “Guarantor”) and BANK OF AMERICA,
N.A. (successor by merger to FLEET NATIONAL BANK), a national bank organized
under the laws of the United States with a place of business at 1155 Elm Street,
Manchester, New Hampshire 03101 (the “Bank”).
WITNESSETH
WHEREAS, pursuant to the terms of a certain Loan Agreement between the Borrower,
the Guarantor and the Bank dated March 22, 2005, as amended (the “Loan
Agreement”) and certain loan documents referenced therein or contemplated
thereby (collectively the “Loan Documents”), the Bank has made a certain
$16,000,000 line of credit loan to the Borrower (the “Line of Credit”) (the Line
of Credit is on occasion also referred to as a “Loan”); and
WHEREAS, the Borrower has requested and the Bank has agreed to, among other
things, (i) modify certain financial covenants; and (ii) amend the Loan
Documents in certain other respects.
NOW, THEREFORE, in consideration of the foregoing and mutual covenants and
agreements therein contained, the receipt and adequacy of which are hereby
acknowledged, the parties covenant, stipulate, and agree as follows:
1. Representations and Warranties of the Borrower and the Guarantor. Each of the
Borrower and the Guarantor represent and warrant to the Bank as follows:
(a) The representations, warranties and covenants of each of the Borrower and
the Guarantor made in the Loan Documents, as each may hereinafter be amended or
modified, remain true and accurate and are hereby reaffirmed as of the date
hereof.
(b) Each of the Borrower and the Guarantor has performed, in all material
respects, all obligations to be performed by it to date under the Loan
Documents, as each may hereinafter be amended or modified, and no event of
default exists thereunder.
(c) Each of the Borrower and the Guarantor is a corporation duly organized,
qualified, and existing in good standing under the laws of the State of New
Hampshire and in all other jurisdictions in which the character of the property
owned or the nature of the existing business conducted by such Borrower or
Guarantor require its qualification as a foreign corporation.

 

 



--------------------------------------------------------------------------------



 



(d) The execution, delivery, and performance of this Agreement and the documents
relating hereto (the “Amendment Documents”) are within the power of each of the
Borrower and the Guarantor and are not in contravention of law, either the
Borrower’s or the Guarantor’s Articles of Incorporation, By-Laws, or the terms
of any other documents, agreements, or undertaking to which either the Borrower
or the Guarantor is a party or by which either the Borrower or the Guarantor is
bound. No approval of any person, corporation, governmental body, or other
entity not provided herewith is a prerequisite to the execution, delivery, and
performance by the Borrower and the Guarantor or any of the documents submitted
to the Bank in connection with the Amendment Documents to ensure the validity or
enforceability thereof, or upon execution by the Bank to ensure the validity or
enforceability thereof.
(e) When executed on behalf of the Borrower and the Guarantor, the Amendment
Documents will constitute a legally binding obligation of the Borrower and the
Guarantor, enforceable in accordance with their terms; provided, that the
enforceability of any provisions in the Amendment Documents, or of any rights
granted to the Bank pursuant thereto may be subject to and affected by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and that the right of the Bank to
specifically enforce any provisions of the Amendment Documents is subject to
general principles of equity.
2. Amendment To Loan Agreement. The Loan Agreement shall be amended as follows:
(a) The Fleet Automated Credit Sweep Agreement dated March 22, 2005 between PC
and the Bank is hereby terminated. Simultaneously with the execution hereof, the
Borrower and Bank will enter into the AutoBorrow Agreement in the form attached
hereto as Exhibit A. Section 5.15 of Article V of the Agreement is hereby
amended by adding the following to the end thereof:
“The Borrower and the Bank hereby agree that the terms of a certain AutoBorrow
Agreement between the Borrower and the Bank dated April  , 2006, as amended from
time to time, are incorporated by reference into the terms of the an Agreement
and any promissory note evidencing advances made under the said Line of Credit,
as each such document may be amended, extended, renewed or replaced by a written
instrument executed by the applicable parties; provided, however, with respect
to any an under the “AutoBorrow” program, the LIBOR Rate based option is not
available, and all interest thereunder shall accrue based upon the Prime Rate
plus the Prime Applicable Margin.”
(b) Section 5.18(b) of Article V of the Agreement is hereby amended by deleting
it in its entirety and replacing it with the following:
“(b) Tangible Net Worth. Maintain on a consolidated basis Tangible Net Worth
equal to at least $40,000,000 plus new equity issuance after December 31, 2005,
if any. Tangible Net Worth is stockholders’ equity less intangible assets.”
(c) The Loan Agreement and all Loan Documents are hereby generally amended to
reflect that Bank of America, N.A. is successor by merger to Fleet National Bank
and all references therein are hereby changed accordingly.

 

2



--------------------------------------------------------------------------------



 



3. Ratification of the Guaranty Agreement. Reference is hereby made to the
Guaranty Agreement dated March 22, 2005 from the Guarantor to the Bank, as
amended (the “Guaranty Agreement”). The Guarantor hereby ratifies and confirms
its guaranty under the Guaranty Agreement as of the date hereof. The Guarantor
hereby acknowledges that his obligations under the Guaranty Agreement shall
apply to the Line of Credit Note, the Line of Credit and the Swap Agreement and
that all amounts advanced or to be advanced thereunder shall be Guaranteed
Obligations (as such teen is defined in the Guaranty Agreement) for which the
Guarantor shall be liable under the Guaranty Agreement.
Conditions Precedent. The obligations of the Bank hereunder are subject to
fulfillment of the following conditions precedent:
(a) The Borrower and the Guarantor shall execute and deliver to the Bank this
Agreement and the Amendment Documents.
(b) The Bank shall have received (i) certified copies of instruments evidencing
all corporate action taken by the Borrower and the Guarantor to authorize the
execution and delivery of this Agreement and the Amendment Documents and
(ii) such other documents, legal opinions, papers and information as the Bank
shall reasonably require including all items listed on the Closing Agenda
attached hereto as Exhibit B.
(c) The Borrower shall pay the Bank a fee of $1,000 at or prior to closing which
fee shall also be for the amendment to the loan documents related to the
$4,500,000 line of credit from the Bank to PC which shall close simultaneously
herewith.
5. Future References. All references to the Loan Documents shall hereafter refer
to such documents, as amended and shall expressly include, without limitation,
this Agreement and all other Amendment Documents.
6. Loan Documents. The Borrower shall deliver this Agreement to the Bank and
this Agreement shall be included in the term “the Loan Documents” in the Loan
Agreement. The Loan Documents, and the collateral granted to the Bank therein,
shall secure the Loan (as defined in the Loan Agreement) made pursuant to the
Loan Agreement, as amended, and the payment and performance of the Line of
Credit, as amended.
7. Continuing Effect. The provisions of the an Loan Documents, as modified
herein, shall remain in full force and effect in accordance with their terms and
are hereby ratified and confirmed.

 

3



--------------------------------------------------------------------------------



 



8. General.
(a) The Borrower shall execute and deliver such additional documents and do such
other acts as the Bank may reasonably require to implement the intent of this
Agreement fully.
(b) The Borrower shall pay all costs and expenses, including, but not limited
to, reasonable attorneys‘ fees incurred by the Bank in connection with this
Agreement. The Bank, at its option, but without any obligation to do so, may
advance funds to pay any such costs and expenses that are the obligation of the
Borrower, and all such funds advanced shall bear interest at the highest rate
provided in the Note, as amended.
(c) This Agreement may be. executed in several counterparts by the Borrower, the
Guarantor and the Bank, each of which shall be deemed an original but all of
which together shall constitute one and the same Agreement.
[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth above.

                      BANK OF AMERICA, N.A.
 
           
/s/ Paula Belanger
      By:   /s/ Kenneth R. Sheldon
 
           
Witness
          Kenneth R. Sheldon, Its Duly
Authorized Senior Vice President
 
                    PENNICHUCK CORPORATION
 
           
/s/ Jessica A. Nyland
      By:   /s/ William D. Patterson
 
           
Witness
          William D. Patterson
Authorized Sr. Vice President, Treasurer
And Chief Financial Officer
 
                    PENNICHUCK WATER WORKS, INC.
 
           
/s/ Jessica A. Nyland
      By:   /s/ William D. Patterson
 
           
Witness
          William D. Patterson
Authorized Sr. Vice President, Treasurer
And Chief Financial Officer

STATE OF NEW HAMPSHIRE
COUNTY OF HILLSBOROUGH
The foregoing instrument was acknowledged before me this  _____  day of April,
2006, by Kenneth R. Sheldon, duly authorized Senior Vice President of Bank of
America, NA., a national bank organized under the laws of the United States, on
behalf of the same.

                    Justice of the Peace/Notary Public      My Commission
Expires:
Notary Seal   

 

 



--------------------------------------------------------------------------------



 



STATE OF NEW HAMPSHIRE
COUNTY OF MERRIMAC
The foregoing instrument was acknowledged before me this 26th day of April,
2006, by William D. Patterson, duly authorized Vice President, Treasurer and
Chief Financial Officer of PENNICHUCK WATER WORKS, INC., a New Hampshire
corporation, on behalf of the same.

            /s/ Jessica A. Nylund       Notary Public      My Commission
Expires:
Notary Seal   

JESSICA A. NYLUND, Notary Public        
My Commission Expires December 5, 2006
STATE OF NEW HAMPSHIRE
COUNTY OF MERRIMACK
The foregoing instrument was acknowledged before me this 26th day of April,
2006, by William D. Patterson, duly authorized Vice President, Treasurer and
Chief Financial Officer of PENNICHUCK WATER WORKS, INC., a New Hampshire
corporation, on behalf of the same.

            /s/ Jessica A. Nylund       Notary Public      My Commission
Expires:
Notary Seal   

JESSICA A. NYLUND, Notary Public        
My Commission Expires December 5, 2006

 

 